MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00578-CR

                             HOMERO YADO, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 177th District Court of Harris County. (Tr. Ct. No. 1397026).

TO THE 177TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 30th day of June 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed
             by the trial court on August 6, 2013. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court
             lacked subject-matter jurisdiction over the case. Accordingly,
             the Court vacates the trial court’s judgment and dismisses the
             case.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered June 30, 2015.
              Panel consists of Justices Keyes, Bland, and Massengale.
              Opinion delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




September 11, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT